Citation Nr: 1337693	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  10-28 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a neurologic disorder of the left upper extremity.  

2.  Entitlement to service connection for a neurologic disorder of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1968 to March 1970.  He had service in the Republic of Vietnam.  His primary occupational specialty was that of power plant operator

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the RO.  

In July 2012, during the course of the appeal, the Veteran had a hearing at the RO before the Acting Veterans Law Judge whose signature appears at the end of this decision.  

After reviewing the record, the Board is of the opinion that additional development of the evidence is warranted prior to further appellate consideration.  Accordingly, the appeal is REMANDED to the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The case is remanded for the following actions:

1.  During his March 2012 hearing, the Veteran testified that he had first experienced left arm problems in 1978 and that he had been treated at hospital in New Jersey.  He stated that he next received treatment at the Cornell University Medical Center.  Neither the treatment records from the New Jersey Hospital nor those from the, Cornell University Medical Center has been requested for association with the claims folder; however, they could well be relevant to the Veteran's claims.  

During VA psychiatric treatment in November 2007, it was noted that the Veteran had fractured his left tibia in a 1974 motor vehicle accident, and in 1999, it was noted that he had undergone a left knee arthroscopy.  The records of the treatment for those disorders have not been requested for association with the Veteran's claims file.  However, they could well be relevant to his claim for service connection for a neurologic disorder of the left lower extremity.  

The AMC must request that the Veteran provide the names and addresses of all health care providers/facilities where he has been treated since service for disorders of the left upper and lower extremities.  This should include, but is not limited to, the treatment for a left tibia fracture sustained in a 1974 motor vehicle accident; the New Jersey hospital where he was treated for left arm problems in 1978; and the treatment associated with a 1999 left knee arthroscopy.   Also request that he provide the dates of his treatment for left upper and/or lower extremity problems at the Cornell University Medical Center.  

When the foregoing actions have been completed, request the identified records directly from the entities holding those records.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If the records are held by an entity associated with the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A(b) (West 2002 and Supp. 2013); 38 C.F.R. § 3.159(c)(2) (2013).

If the requested records are unavailable, but are not held by an entity associated with the federal government, the AMC must notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2002 and Supp. 2013); 38 C.F.R. § 3.159(e) (2013).

2.  During his March 2012 hearing, the Veteran testified that the neurologic disorders of his left upper and lower extremities were primarily due to his exposure to Agent Orange in the Republic of Vietnam.  To date, the Veteran has not been examined by VA to determine the nature and etiology of any neurologic disorder found to be present.  

When the actions in part 1, above, have been completed, the AMC must schedule the Veteran for a VA neurologic examination to determine the nature and etiology of any neurologic disorder(s) of the left upper extremity or left lower extremity found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If a neurologic disorder(s) of the left upper and/or left lower extremity is found to be present, the examiner must identify and explain the elements supporting each diagnosis. 

The examiner must also render an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that the left upper and/or left lower neurologic disorder is the result of any event in service, including, but not limited to, his exposure to Agent Orange in the Republic of Vietnam.  The examiner must state HOW AND WHY he or she reached the opinion they did.  If the VA examiner is unable to reach an opinion, without resorting to speculation, he or she must state WHY they are unable to do so.  

The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2013).  

In the event that the Veteran does not report for a scheduled VA examination, a copy of the notice informing him of the date, time, and location of the examination must be associated with the claims file.  If the notice was returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folder.  

3.  When the actions requested in parts 1 and 2 have been completed, the AMC must undertake any other indicated development.  Then readjudicate the issues of entitlement to service connection for a neurologic disorders of the left upper and lower extremities.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AMC.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


